Order                                                                               Michigan Supreme Court
                                                                                          Lansing, Michigan

  July 25, 2014                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

                                                                                         Michael F. Cavanagh
  149411(50)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
  MELISSA RENEE POAG-EMERY,                                                           Bridget M. McCormack
            Plaintiff-Appellant,                                                            David F. Viviano,
                                                                                                          Justices
                                                                SC: 149411
  v                                                             COA: 318401
                                                                Kent CC: 08-001251-DM
  MATTHEW JOHN EMERY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion to substitute the corrected amicus curiae
  brief is GRANTED.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 25, 2014